 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW QUENTMEYER,                               No. 2:19-cv-00609 JAM CKD (PS)
12                       Plaintiff,
13           v.                                         AMENDED ORDER
14    WESLEY DONALD DAVIS, JR.,
15                       Defendant.
16

17          Defendant filed a notice of removal of this action from superior court on April 9, 2019.

18   Defendant has not paid the fee ordinarily required to remove an action to this court, and has filed

19   an incomplete application to proceed without prepayment of fees. See 28 U.S.C. §§ 1914(a),

20   1915(a). Defendant states he receives $1,600 per month in retirement but has left multiple

21   sections of the form blank. Defendant will be provided the opportunity to submit either the

22   appropriate affidavit in support of a request to proceed in forma pauperis or the appropriate fee.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. The order filed May 8, 2019 is hereby VACATED;

25          2. Defendant shall submit, within fourteen days from the date of this order, either a

26   completed application and affidavit in support of his request to proceed in forma pauperis on the

27   form provided by the Clerk of Court, or the appropriate filing fee; plaintiff’s failure to comply

28   with this order will result in a recommendation that this action be dismissed; and
                                                       1
 1            3. The Clerk of the Court is directed to send defendant a new Application to Proceed In

 2   Forma Pauperis.

 3   Dated: May 13, 2019
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10   2/quentmeyer0609.ifp.inc_amended

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
